DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 1/19/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 17.  The rejection under 35 U.S.C. § 112(b) for claims 1, 7-8, 15-17 and 19 have been overcome by the amendment and has hereby been withdrawn for consideration.  The rejection of claims 4-5 and 17-19 under 35 U.S.C. § 112(d) for claims 4-5 and 17-19 have been overcome by the amendment and/or successful argument/evidence and has hereby been withdrawn.  


Response to Arguments
Applicant’s arguments, see Remarks/Amendment, filed 1/19/2022, with respect to claims 1-16 and 18-20 have been fully considered and are persuasive.  The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Saitoh et al (5,566,027) has been withdrawn.  Saitoh without further guidance would not necessarily guide a skilled artisan to select terephthalic acid as a polyacid in the making of the urethane-modified polyester acrylate and that said terephthalic acid-based urethane-modified polyester acrylate have a Tg of at least 25 deg. C.  The overall teachings of the reference are silent with regard to the Tg of said urethane-modified polyester acrylate resin, as well as, remaining silent on the specific use and/or selection of the use and benefits of terephthalic acid as a reaction component in the selection of said urethane modified polyester acrylate.   Saitoh would be the closest prior art. 

Allowable Subject Matter

Claims 1-16 and 18-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
SMc